DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 22 December 2020. The present application claims 21-40, submitted on 22 December 2020 are pending.  Applicants' cancelation of claims 1-20, indicated on 22 December 2020 has been acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 25-35 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Prommersberger (U.S. Pub. No. 2009/0001122) in view of Grant (U.S. Pub. No. 2002/0165563).
Regarding claims 21 and 40, Prommersberger discloses a buttress assembly (350), comprising:(a) a buttress body (370), wherein the buttress body (370) is sized to fit on a stapling surface of a surgical stapler (10); (b) an adhesive material disposed over the buttress body (see Paragraph 0029), wherein the adhesive material comprises a plurality of discrete adhesive portions, wherein the adhesive material is configured to releasably adhere to the stapling surface (see Paragraph 0029); and (c) a barrier layer (360) interposed between the buttress body (370) and the adhesive material, wherein the barrier layer (360) is configured to at least partially inhibit permeation of the adhesive material into the buttress body (see Paragraph 0022).
Prommersberger discloses all of the elements of the current invention as stated above except for explicit disclosure of an adhesive material comprising a plurality of discrete adhesive portions.
Grant discloses a buttress assembly (60, 61) comprising a buttress body and an adhesive material (65) disposed over the buttress body (60, 61), wherein the adhesive material (65) comprises a plurality of discrete adhesive portions (66). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Prommersberger to incorporate the disclosure of Grant to include a plurality of discrete adhesive portions. Doing so would enable a buttress assembly to be releasably attached to an end effector by utilizing one of the suggested attachment methods.
Regarding claim 25 and 26, Grant discloses wherein the plurality of discrete adhesive portions (66) are arranged on the buttress body (60; 61) in longitudinally extending linear arrays (see Figure 3) and wherein the adhesive material comprises a blend of multiple polymers (see Paragraph 0041).
Regarding claims 27, Grant discloses wherein the adhesive material (65) comprises a flowable and absorbable material (see Paragraph 0041).
Regarding claims 28, Grant discloses wherein the adhesive material (65) is configured to plastically deform in response to an externally applied load (see Paragraph 0043 and Paragraph 0044).
Regarding claims 29, Grant discloses wherein the adhesive material (65) comprises a blend of multiple homopolymers or multiple copolymers (see Paragraph 0042).
Regarding claims 30, Prommersberger discloses wherein the barrier layer (360) comprises polydioxanone (see Paragraph 0022).
Regarding claims 31, Grant discloses wherein the buttress assembly (60; 61) is configured to couple with a retainer (191), wherein the retainer (191) is configured to position the buttress assembly (60; 61) against the stapling surface (see Paragraph 0052).
Regarding claims 32, Prommersberger discloses wherein the buttress body (350) comprises a first section and a second section (360; 370) separated by a gap (see Figure 3A; 380), wherein the first and second sections (360; 370) are joined by one or more tethers that span across the gap (see Paragraph 0044).
Regarding claims 33, Grant discloses wherein the adhesive material comprises polyethylene glycol (PEG) (see Paragraph 0042).
Regarding claims 34, Grant discloses wherein the adhesive material has a crystallinity below 5% (see Paragraph 0043 and Paragraph 0044).
Regarding claims 35, Prommersberger discloses an assembly comprising:(a) a surgical stapler (10), wherein the surgical stapler (10) includes an end effector (104) having a first stapling surface (106) and a second stapling surface (206) configured to cooperate to clamp and staple tissue (see Paragraph 0019); and (b) the buttress assembly (370) of claim 21, wherein the buttress assembly (370) is configured to be applied to one of the first stapling surface or the second stapling surface (see Paragraph 0021).

Claims 22, 36, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Prommersberger (U.S. Pub. No. 2009/0001122) in view of Grant (U.S. Pub. No. 2002/0165563) further in view of Hodgkinson (U.S. Pub. No. 2013/0153635).
Regarding claims 22 and 36,  Prommersberger in view of Grant discloses all of the elements of the current invention as stated above except for the incorporation of film disposed of over an adhesive material and configured to be removed to expose the adhesive material. 
 Hodgkinson discloses (see Figure 2) a method of applying a buttress assembly (500) to a surgical stapler end effector (10) prior to removing a film from the buttress assembly (500) to expose the adhesive material (see Paragraph 0045-046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Prommersberger in view of Grant to incorporate the disclosure of Hodgkinson to attach a buttress assembly after removing a film to expose an adhesive material. Doing so would enable a buttress assembly to be releasably attached to a surgical stapler. 
Regarding claim 38 and Claim 39, Grant discloses (see Figure 2 and Figure 3) wherein the discrete droplets (66) are sized and positioned to correspond with the positioning of staple forming pockets (42) of the stapling surface (41; see Figure 3) and wherein the discrete droplets (66) are arranged on the buttress body (61) in longitudinally extending linear arrays (see Figure 3).

Allowable Subject Matter
Claims 23, 24 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731